 IRON WORKERS LOCAL 627 (NATIONAL STEEL)29International Association of Bridge,Structural andOrnamental IronWorkers,Shopmen'sLocal627, AFL-CIO (National Steel and ShipbuildingCompany)andRobert LoftisandArmandoBarronandDanilo B. Quileza.Cases 21-CB-10366, 21-CB-10372, and 21-CB-10376March 30, 1990DECISION AND ORDERnamed above on various dates in October 1988,1 and aconsolidated complaint issued December 19. The funda-mental allegation of the case is that International Asso-ciation of Bridge, Structural and OrnamentalIron Work-ers, Shopmen'sLocal 627, AFL-CIO (Respondent or theUnion),restrained and coerced employees within themeaning of,and in violation of, Section8(b)(1)(A) of theNational LaborRelations Act.FINDINGS OF FACTBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 13, 1989, Administrative LawJudge David G. Heilbrun issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief, and the Respondent filed excep-tions, a supporting brief, and an answering brief tothe General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,InternationalAssociation of'Bridge,Structural and OrnamentalIron Workers,Shopmen'sLocal 627, AFL-CIO, itofficers,agents,and representatives,shall take theaction set forth in the Order.IInMachinistsLodge 1233 (General Dynamics),284NLRB 1101(1987), on which the judge relied, the Board held that fines unposed forworking on the day an employee's resignationwas received violated theAct because the employee returned to work after theresignation was re-ceivedWhere the record contained no evidenceregardingwhich oc-curred earlier on the critical day-i.e., receipt of the resignation or cross-ing the picket line-the Board stated that "absent direct contrary evi-dence" it would presume theresignationwas received an hour before theemployee crossed the picket line. Id al 1102 fn 9. Here, the record failsto show at what time the five individuals reported to work the day theirresignations were received. Accordingly, the Respondent did not rebutthe presumption, and the judge correctly found that the fines imposed forworking on the day the Union received the employees' resignations vio-lated the Act.Robert R. Petering,for the General Counsel.Richard D.Prochazka,APC,byMichael S.Villeneuve,ofSan Diego,California,for the Respondent.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge. Thiscase was tried at San Diego, California, on February 21and April 5, 1989. Charges were filed by the individuals1.JURISDICTIONNational Steel and Shipbuilding Company (NASSCO)is a Nevada corporation engaged in the construction andrepair of ships for the U.S. Navy, operating a shipyard inSan Diego, California, where it annually purchases andreceives goods and products valued in excess of $50,000directly from suppliers located outside the State of Cali-fornia. Such operations of NASSCO have a substantialimpact on the national defense of the United States. Onthese admitted facts I find that it is an employer engagedin commerce and in an industry affecting commercewithin the meaning of Section 2(6) and (7) of the Act.As also admitted, I find that Respondent is a labor orga-nization within the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principalissuesraised by the pleadings are first,whether Armando Barron effectivelyresignedfrom theUnion by his oral statement to a union official prior tocrossingthe Union's picket line or whether his utterancewas not a clearintention to resignat that time.Second, whether Respondent's court-collectible finesagainstRobert Loftis, Barron, Danilo B. Quileza, AdolfoLopez, and Carlos Torres are for both preresignation andpostresignationactivity and therefore a violation and ap-portionable,2 or whether the fines are solely for preresig-nation activity and a valid internal union matter not sub-ject to Board scrutinyas to reasonableness,and not an8(b)(1)(A) violation of the Act.B. Basis for AnalysisLoftis,Barron, Quileza, Lopez, and Torres, all em-ployees of NASSCO, were members in good standing ofRespondent at the commencement of a strike during thelate summer of 1988. Barron and Lopez were standingoutside the main entrance of this company on strike asManuel Ruiz, business agent of Respondent, approachedand initiated an exchange.The episode opened at approximately 9:30 a.m. onFriday, August 19, when Ruiz approached Barron withan inquiry about picketing on Saturday.3 Barron prompt-ly and plainly declined. Barron testified that Ruiz askedhim the reason, which he gave as simply not wanting to.iAll dates are in 1988, unless otherwise indicated.2 Barron would be included in this group absent an effective oral resig-nation.3A later answer to Ruiz by participant Lopez that his own picketingduty would be fulfilled the next day does not require further comment.298 NLRB No. 7 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRuiz rejoined that he could be subject to a fine. Lopezadded the assertion that Ruiz quoted $25 as the amountof a prospective fine for members not picketing.Barron and Ruiz testified that Barron next said he was"going to resign" union membership, a phase of the con-versationwhich Lopez recalled as Barron saying he"was [so] resigning."4 Barron and Lopez each testifiedthat Ruiz exited the topic by expressing regret over whathe had heard from Barron. Ruiz, in contrast, recalled"mention[ing]" to Barron that he should "send in aletter, if he was going to [resign]."Subsequent to this conversation, Barron and Lopezproceeded to the NASSCO office, filled out resignationforms, and mailed them to Respondent from a NationalCity, California post office later that same day.Stipulations by the parties establish that the writtenresignations of Barronand Lopez,aswell asfor Loftis,were delivered to Respondent's office on Tuesday,August 23, at 10:30 a.m. Additional stipulations fixed de-livery of written resignations of Quileza at 10:30 a.m. onAugust 25, and Torres at 10:30 a.m. on August 30. Thewritten resignations and the crossing of the picket lineare shown in the following columns for each employeein this dispute:NameDate Union RecdLetterDate Picket LineCrossedR. Loftis8/23/888/22/88A. Barron58/23/888/22/88A. Lopez8/23/888/22/88D. Quileza8/25/888/24/88C. Torres8/30/888/29/88In each case, the employee crossed the picket line theday before, and the same day, that the Union receivedthe writtenresignation.Between September 27 and October 5 Respondent ac-cepted and processedinternalunion charges againstLoftis,Barron,Quileza, Lopez, and Torres. On or aboutOctober 20 Respondent notified these five men thatcourt-collectible fineshad been assessedagainst them.These initial fineswere based on $500 against eachperson, plus wages earned working for the struck em-ployer varying from 4 to 9 days' pay. On February 17,1989,Respondent sent letters to the five men notifyingeach that their fines were being reduced to $500 plus 2days' pay. This adjustment reduced that portion of eachformermember's fine to the day before and the day ofthe Respondent receiving the written resignation.C. ContentionsGeneral Counsel contends Barron orally resigned byexpressing the intent to resign to union official Ruiz.General Counsel further disputes the amount of the finesthatRespondent is attempting to charge the other four4 Cross-examination elicited a refinement of- Lopez' testimony to theeffect that Barron's announced plan was to resign "right now "5A finding that Barron's oral resignation on August 19 is valid wouldmake the date the Union received his written resignation a moot pointmembers, claiming (1) apportionment is appropriate in-cluding the $500 portion, where a union's fine coversboth preresignation and postresignation conduct, and (2)the fines for crossing the picket line on the day the resig-nation is received is postresignation, thus violative ofSection 8(b)(1)(A).Respondent contends Barron's oral resignation was in-effective due to its ambiguity and the communicant'ssubsequent written resignation. Therefore, the fines forallfive former members are claimedly attributable topreresignation conduct, including the flat fee portion,and are an internal affair of the Union. Respondent thuscontends inquiry into the reasonableness of these fines isprohibited by the Act, citingNLRB v. Boeing Co., 412U.S. 67 (1973).D. CredibilityDemeanor factors as between the witnesses are nothighly influential.With respect to Barron, he presentedas a person of candor, but neither accustomed norequipped to rendering precise details from the past. Hismanner was slightly forced, and seemingly inclined topermit saying what was convenient or vaguely helpful tohis cause. Lopez was characterized in General Counsel'sbrief as "the only disinterested witness" to the episode.Contrarily, I believe he was plainly aligned with Barronin interest and by affinity as long-service coworkers in acommon craft. More importantly, I am persuaded fromthe limited observation of Lopez' demeanor that he testi-fiedmainly from a generalized view of what he had ex-perienced, compounding this trait with an inclination tobenign slanting of nuance and detail. Further, I sensethat Lopez has succumbed to some suggestiveness con-cerning the situation, and has confused certain of thesubtleties involved insofar as obligation, option, and po-tentialconsequence faced by striking employees asgrounded in their union membership. For these reasons, IdiscreditLopez to the extent that he recounted howRuiz quoted a $25 penalty for ducking out of a picket as-signment, and, more importantly, that Barron at any timeemphasized immediacy to his stated intent of resigning.As to Ruiz I am satisfied that his testimony represents anexperienced and alert ability to recount eventful pasthappenings. The fact that he did not testify to his expres-sion of regret toward Barron is something I take only toreflect his spare and more sophisticated faculty of testify-ing about salient utterances of a conversation at issue.E. AnalysisThe complaint in this case expressly and exclusivelyinvokes Section 8(b)(1)(A) of the Act as that statutoryprovision which Respondent allegedly violated. In rele-vant part the statute thus provides:(b) It shall be an unfair labor practice for a labororganization or its agents-(1) to restrain or coerce (A) employees in theexercise of the rights guaranteed in Section 7:Provided,that this paragraph shall not impair theright of a labor organization to prescribe its own IRONWORKERS LOCAL 627 (NATIONAL STEEL)31rules with respect to the acquisition or retentionof membership therein .. . .1.Oral resignationOn a stipulated record the Board decidedMachinistsLocal2045(Eagle Signal),268NLRB 635 (1984), inwhich one issue dealt with "effectiveness" of a chargingparty's resignation from union membership. The decisionsummarized applicable law as "well settled" that withoutan established method for resignation, "A member maycommunicate to the union his intent to resign in any rea-sonable way so long as the intent to resign is clearly con-veyed."Cf.Local 340 Potters (Macomb Pottery),175NLRB 756 (1969);Carpenters Local 1233 (Polk Construc-tion),231 NLRB 756 (1977).InMachinists Local 758 (Menasco, Inc.),275 NLRB755 (1985), the Board approvingly reviewed severalholdings in which verbalisms were at the root of an issuedirectly addressingwhether certain "oral resignations[were] valid." General Counsel's brief argues here thatthe words of Barron "were far less ambiguous than thosefound to constitute valid resignations inMenasco."Con-trarily, I do not agree with this characterization, and ob-serve instead and initially that the four separate instancesof a potential oral resignation inMenascaeach involvedextremely unique, particularized and intricate facts.Indeed the administrative law judge diluted each conclu-sion by introduction of uncertainty, if not forced ration-ales. I illustrate this by the following table as pertainingto each person involved inMenasco:NameCommentRabi"In any event"Hincapie"on balance"Brown"it seems [certain conduct]Dobruckiwas tantamount to[constructivelyoral]resignation from the Union""in this context"I thus find practically no significance inMenasco,andrelegate the issue to general reasoning founded in theBoard's controlling statement of principle.I am of a view here that the facts and credibility ofwitnesses establish that no oral resignation occurred.Analyzing plain meaning of words, Barron did not ex-press a present intent to resign. The words themselvesare vague, indicating a future action by Barron. Thestatement is not time specific nor can it be construed asan inartfuls demand to withdraw from the Union at thatmoment in time.Barron's statement taken in the context of the sur-rounding situation is instructive. The initiator was Ruiz,fulfilling normal functions of his office as he sought tofully structure his picketing phalanxes.A Saturdaywas atstake; never the easiest day to recruit quasi-volunteer5General Counsel's brief contended that use of "martfullanguage"would not destroy the clear intent of a person, citingDistilleryWorkersLocal 80 (Capitol-Busting),235 NLRB 1264 (1978), for the proposition. Inthis case a "letter" evinced the resignation which was held as an expres-sion of"cleardesire." It is unavailingto cite authority involvingwrittencommunication,when the point being briefed is "The Oral Resignation ofArmandoBarron."service. Viewed objectively, Ruiz could not be certain ofthe outcome with Barron regarding the next day's picketduty, nor whether he would actually resign. Ruiz' cred-ited response of "mention[ing] to him to send in a letterif he was going to [resign]" indicates he is unclear as toBarron's intentions.While testimony that Ruiz said a $25finewould ensue has been discredited, it may be pre-sumed that such a collateral rule (as often the case) wasin effect. If so,-Ruiz would predictably focus on this rela-tivelyminor fine for dereliction of picket duty whileunion membership still existed, rather than the harsh pu-nitive provisions for scabbing. Notably Barron did noteven hint at returning to work, only that he would notfor whatever reason agree to a stint of picketing on theweekend. Thus, the probability of the situation suggestsnoclearlyconveyed action by Barron and no immediateconcern by Ruiz.Finally, the boilerplate resignation letter signed byBarron presents several contradictory technicalities.First, the letter, received as Respondent's Exhibit 6states:"I hereby resign." The "hereby" indicates thatBarron is resigning at that time, not that he previouslyresigned. By implication, his oral conversation is insuffi-cient.Barron merely needed to alter the form to reflectthe oral resignation, thus memorializing his prior , action.Second, the resignation form concludes with the fol-lowing explicit assertion, "Your resignation will be effec-tivewhen received by the Union." These instructionsplainly state that the resignation is not valid until re-ceived by the Union. Barron is effectively negating anycredibility for an alleged oral resignation by completing,signing, and mailing this document without altering it toreflect a previous oral event. Tested against express orimplied Board principles in this area Barron failed toresign orally.2.Fines generallyThe threshold inquiry regarding the amount and ap-portionability of the fines imposed on the five employeesiswhether these fines are strictly an internal unionmatter. Only a determination that these fines are entirelyfor preresignation conduct allows this conclusion. Therecord reveals that all five employees crossed a lawfulpicket line a day before their resignations were receivedby Respondent, thus subjecting themselves to union dis-ciplinary measures. An examination of the fine structurewill illuminate the issue.The fines are bifurcated into an initial flat fee portionand a daily wage portion. Respondent's bylaws, articleXII, subsection (E) provides in pertinent part:Any member who during an authorized strike vio-lates a lawful picket line established by the LocalUnion or performs work for the struck employer,shall be charged with violation of Article XIX, Sec-tion 10, paragraph 10 of the International Constitu-tion because of his/her strikebreaking activities. Amember convicted due to the foregoing violationshall be fined not less than five hundred dollars($500.00), plus any wages he or she earns whileworking for the struck employer. 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe intent of the $500 minimum fine is to act as a de-terrent to members contemplating crossing a picket line.The daily wage portion of the fine is designed to addressthose members who subvert a strike by repeatedly cross-ing a picket line. This Local 627 bylaw was added in1984 subsequent to a problem collecting a finein SmallClaims Court.Thomas J. McCammon, Respondent's vice presidentand chief shop steward, testified how the small claimsjudge ruled that a higher fine imposed on a member whohad crossed a picket line twice was excessive. He ob-served there was no standard set for a repeater in thebylaws, and consequently reduced the fine. This judgerecommended that the Union establish a standard penaltyfor strikebreaking, clearly specifying the rationale for thefine in order to limit court intervention in the future.3.The $500 fineGeneral Counsel and Respondent both refer in theirbriefs toCarpenters San Diego District Council (CampbellIndustries),243 NLRB 147 (1979). The Board inCamp-bellstated employees could not be fined a maximum $300for crossing a picket line after resignation. However, inall cases the Board determined employees first crossedthe picket line either before the day, or on the day, thatthe union inCampbellreceived their resignations. TheBoard disagreed with the administrative law judge's ap-portioning formula for this fine stating:Respondent District Council's bylaws permitted afine of up to $300, and this fine was imposed uponallwho crossed the picket line, regardless of thenumber of crossings. Thus the fine can be said tohave been imposed for the initial crossing (prior toresignation) just as easily as it can be said to applyto postresignation crossings. In these circumstances,we can see no basis for finding part of the fine tohave been unlawfully imposed.Respondent contends the $500 fine in the instant case isanalogous to the flat $300 fine, and thus is merely a pre-resignationmatter.General Counsel arguesCampbellisdistinguishable from the instant case due to its narrowfact pattern and no varying daily fines.I findCampbellcontrolling here for the $500 portionof the fines. The employees first crossed the picket linethe day before their written resignations were received.The $500 fine can be imposed on these members for thisinitialcrossing.This then is a preresignation fine, andtherefore it is clearly an internal union matter not viola-tive of the Act.I reject General Counsel's argument that the bifurcat-ed fine structure is hermaphroditic in combining the"front loaded" fine with the variable daily wages fine. Ifthe daily fines are assessed for each day a membercrosses and works for the employer before that member'sresignation has been received by the union, they are alsopreresignation fines. Thus, combining the $500 fine foran initial crossing with a daily fine for working for theemployer before resigning is a legitimate internal unionmatter and not a violation of the Act.Respondent observes that inNLRB v. Boeing Co., 412U.S. 67 (1973), the Supreme Court ruled that ."any in-quiry [by the Board] into the reasonableness of the finesis an unwarranted examination into the internal affairs oftheUnion,which was specifically prohibited by Con-gress."Allegations of the original charge filed with theBoard by the company inBoeingwere: first, the unioncommitted an unfair labor. practice by fining employeeswho had resigned (considered in the companion caseMachinists v.NLRB,412 U.S. 84 (1973)) and second, re-garding members who were otherwise validly fined, thatthe fines were unreasonable in amount. The SupremeCourt addressed this second issue inBoeingstating:While "unreasonable" fines may be more coercivethan "reasonable" fines, all fines are coercive to agreater or lesser degree.(Boeing,supra at 72-73.)For all of the foregoing reasons, we conclude thatthe Board was warranted in determining that whenthe union discipline does not interfere with the em-ployee-employer relationship or otherwise violate apolicy of the National Labor Relations Act, theCongress did not authorize it "to evaluate the fair-ness of union discipline meted out to protect a le-gitimate union interest."[Boeing,supra at 78.]In the instant case, as inBoeing,the issue in question ismember conduct prior to resignation. Thus an apportion-ment argument, as indeed a reasonableness argument, isinappropriate. I find that both the $500 fine and the dailyfine for crossing and working for the employer, the daybefore resignations were received, involve preresignationconduct.Therefore, I conclude they are an internalunion matter. As such I find the Supreme Court's hold-ing inBoeingcompelling, and these two portions of thefine not within the Board's power to regulate and thusnot violative of the Act.74.Date of resignationInMachinistsLocal 1233 (General Dynamics), 284NLRB 1101 (1987), the Board set forth certain applicableprinciples.This applicability intrigues, because the factsituation inGeneral Dynamicsbears a close parallel tothiscase.The Board first held that resignation frommembership is "normally" effective upon receipt by aunion.A subsidiary presumption treated the exact hourof crossing a picket line by resigning members. Thispoint is unnecessary to decision here, because the stipula-tedly constructive postal receipt of resignation letters atRespondent's office followed by a day the restart ofwork by involved employees Barron and Lopez (plusLoftis) on August 22 or such later dates as associate tothe others. The evolved principle is that fines imposedagainst employees for "working on the day their resigna-' InBoeing,supra at 77 fn. 13, the Court refers to the ruling of a mu-nicipal court judge where a union imposed fine was properly reduced asbeing too large and unreasonable. This parallels the 1984 action involvingLocal 627 where a small claims judge reduced the union fine and recom-mended the union establish a standard strikebreaking penalty, specifyingthe rationale for same in its bylaws. As McCammon testified, this recom-mendation was acted upon resulting in Local 627 bylaws art XII, subsec.(E). IRON WORKERSLOCAL 627 (NATIONAL STEEL)33tions were received . . . are, of course, violative of Sec-tion 8(b)(1)(A)." Thisbasisfor finding unlawful conductby the labororganizationinGeneral Dynamicswas ex-pressly contrastedwith situations showing return towork by an employee before "his or her union member-ship"was effectively resigned from. SeeAllis-ChalmersMfg. Co.,388 U.S. 175 (1967).I findsuch passagesplainly control, noting too that nopresumption need be indulged because the picket linecrossingsand legally effective receipt of resignations byRespondent here were, in the case of each person in-volved, occurrences of different calendar days. Thisview accords withNLRB v. Teamsters Local 439,837F.2d 888 (1987), in which the court essentially approvedsuch principles. Also inSanta Clara Valley District Coun-cil of Carpenters (Acme Fixture),292 NLRB 473 (1989),to the extent this case involved important written com-municationsto the local union by its members whichwere received or delivery thereof refused, a similar viewwas adopted.There is ample justification for the composite rulewhich emerges in these strike/membershipresignationcases,whether of our instant variety or a "financialcore"issueas present inAcme Fixture.A labor organiza-tion isbetter positioned to know, or conveniently learnof, the sequence of eventsas union andemployers jockeyfor advantage in a strike situation. Striking employees insuch a scenario typically exhibit behavior ranging fromfullycommitted collective solidarity to nonchalance.Further, their conduct can also be mercurialas passingdays of a strike provideretestingof devotion to theircause.Typically, too, the financial crunch of interruptedincome forces some to difficult individual decisionsrooted in responsibilities or simply reconsideration.8Such influences are separate and apart from whateveraid,persuasion, or temptation is advanced, as with theprinted resignation notices in the case at hand, by thestruck employer. The point is that where rank-and-fileemployees exhibit reasonably timely and conscientiousefforts to make a lawfully available choice, there shouldbe no interference by strainedreasoningto delay benefitof what they tolerably set in motion.Unions on the other hand may, as also here, react tosuch perceived disloyalty by invoking their institutionalprocesses leading tofines.But in doing so they haveample time and resources to determine exact events withrespect to when an individual abandoned strike action.This includes whena resignationfrom membership wasactually or constructively received, and whether anyspecial circumstances might exist to affect now-settledBoard principles. Indeed the process here arose about amonth following theseresignations,led to orderly hear-ing processes still later, and ultimately resulted in formalmodification of the monetary, court-collectible finedamounts only a scant several days before hearing openedin the case. These factors amply satisfy any concern8 The United States Supreme Court, in the case popularly citedGraniteState,wrote "Events occurring after the calling of a strike may have un-settling effects, leading a member who voted to strike to change hismind. The likely duration of the strike may increase the specter of hard-ship to his family ..." NLRB v Textile Workers,409 U.S 213, 217(1972)aboutwhether the Board has suitably imposed theburden of choosing that point in time in which particularfacts suggest what is truly, and as a matter of labor rela-tions reality, preresignation conduct by a bellwether indi-vidual, versus what that individual does after a worthyeffort toward giving his or her labor organization unwel-come news that, to one small extent, their collectivestrength has leaked away.9CONCLUSIONS OF LAW1.NationalSteelandShipbuildingCompany(NASSCO) is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Respondent, InternationalAssociationofBridge, Structural and Ornamental Iron Workers, Shop-men's Local 627, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By initiating and/or processing internal unioncharges, and imposing fines, against Loftis, Barron, Qui-leza,Lopez, and Torres, for activities in which they en-gaged subsequent to receipt of their written resignations,Respondent Local 627 has engaged in unfair labor prac-ticeswithin the meaning of Section 8(b)(1)(A) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and to take certainaffirmative action necessary to effectuate the policies ofthe Act, including refunding to those persons named inparagraph 2(a) of the Order any money they may havepaid as a result of the modified fines imposed againstthem, with interest computed in the manner prescribedbyNew Horizons for the Retarded,283NLRB 1173(1987).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edloORDERThe Respondent, International Association of Bridge,Structural and Ornamental IronWorkers,Shopmen'sLocal 627, AFL-CIO,its officers,agents, and represent-atives, shall1.Cease and desist from9 I detect that Respondent anticipates this outcome to the "date of res-ignation"issue, because its brief was silent on the point.This is so evenwith its counsel's awareness of a specific oddity in the Barron and Lopezresignation letters, plus his observation of record that "attempted deliv-ery by ... the Postal Service" of these letters "makes no difference "(Tr. 56.)10 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Restraining or coercing employees in the exerciseof rights guaranteed them in Section 7 of the Act, by im-posing fines on employees because of postresignationwork by individuals during a strike at National Steel andShipbuilding Company, on the day their written resigna-tions from union membership were received. -(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Rescind the fines imposed against Loftis, Barron,Quileza, Lopez, and Torres because of their postresigna-tionwork at National Steel and Shipbuilding Companyduring a strike, notifying them in writing that this hasbeen done, and refund to them any money they havepaid as a result of such fines, plus interest computed inthe manner set forth in the remedy section of this deci-sion.(b) Post at its business office and meeting halls copiesof the attached notice marked "Appendix.""' Copies ofthe notice, on forms provided by the Regional Directorfor Region 21, after being signed by Respondent's repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(c)Provide the Regional Director sufficient signedcopies of the notice for comparable posting by NationalSteel and Shipbuilding Company at its San Diego, Cali-fornia facility, if it is willing.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT restrain or, coerce employees who haveresigned from, and are no longer members of, the Unionin the exercise of the rights guaranteed them by Section7 of the Act, by imposing court-collectible fines on indi-viduals because of their postresignation conduct in work-ing at National Steel and Shipbuilding Company duringthe strike in August 1988.WE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed themby Section 7 of the Act.WE WILL rescind the fines levied against RobertLoftis,Armando Barron, Daniel B. Quileza, AdolfoLopez, and Carlos Torres because of their postresigna-tion work for National Steel and Shipbuilding Companyduring the strike in August 1988 as computed for the daywe received their written resignations, from union mem-bership, and WE WILL refund to them any money theymay have paid as a result of such fines for that day, withinterest,andWE WILL notify them each in writing thatthis has been done.11 If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation-alLaborRelationsBoard" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "INTERNATIONAL ASSOCIATIONOF BRIDGE,STRUCTURAL AND ORNAMENTAL IRONWORKERS,SHOPMEN'SLOCAL 627, AFL-CIO